FILED
                            NOT FOR PUBLICATION                             OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JANE DOE, in her own capacity and as the         No. 09-15300
natural mother and legal guardian of her
minor child, John Doe and JOHN DOE,              D.C. No. 2:07-cv-01998-GMS

              Plaintiffs - Appellants,
                                                 MEMORANDUM *
  v.

ALHAMBRA SCHOOL DISTRICT,

              Defendant - Appellee.



JANE DOE, in her own capacity and as the         No. 09-16440
natural mother and legal guardian of her
minor child, John Doe and JOHN DOE,              D.C. No. 2:07-cv-01998-GMS

              Plaintiffs - Appellants,

  v.

BILL FRANKLIN DICKENSON; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                    G. Murray Snow, District Judge, Presiding

                      Argued and Submitted October 8, 2010
                            San Francisco, California

Before: HUG, RYMER and N.R. SMITH, Circuit Judges.


      Jane Doe, on behalf of her minor son John Doe (collectively “Doe”), appeals

the district court’s decisions (1) dismissing Doe’s 42 U.S.C. § 1983 claim against

the Alhambra School District (“District”) on the pleadings, (2) granting summary

judgment to the City of Phoenix (“City”) on Doe’s § 1983 claim, and (3) granting

summary judgment to both the City and the District on Doe’s state law claims.

Doe v. Dickenson, 615 F. Supp. 2d 2001 (D. Ariz. 2009). We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

1.    Doe’s Complaint does not state a cause of action under § 1983 against the

District, so it was properly dismissed.1 Under Monell v. Dep’t of Social Services of

City of New York, 436 U.S. 658 (1978), the District could not be held liable for

“negligent training and supervision,” which was the only § 1983 related allegation

against the District in the Complaint. Rather, Doe needed to allege that the

District’s actions amounted to a policy of deliberate indifference. See Plumeau v.

Sch. Dist. No. 40 County of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997). Mere


      1
             The dismissal was without prejudice, however, Doe did not amend.

                                          2
negligence in training or supervision does not give rise to a Monell claim. Davis v.

City of Ellensburg, 869 F.2d 1230, 1235 (9th Cir. 1989).

2.    Viewing the evidence in the light most favorable to Doe, he failed to

produce evidence that would sustain a § 1983 claim of deliberate indifference

against the City. See Bd. of County Comm’rs of Bryan County v. Brown, 520 U.S.

397, 407-08 (1997). Even if a policy of failing to train employees to recognize

signs of sexual abuse could amount to deliberate indifference, which we do not

decide, it is undisputed that SROs received such training.2 In addition, Arizona

law, which SROs take an oath to obey, specifically requires police officers to

report signs of sexual abuse. Ariz. Rev. Stat. Ann. § 13-3620. To the extent Doe

alleges that the City failed to have a policy prohibiting sexual molestation of

students or conduct that might lead to it, there is no evidence that prior similar

incidents or persistent constitutional violations had occurred, nor was the Doe

incident a “highly predictable consequence” of failure to train along the lines that

Doe suggests. See Bryan County, 520 U.S. at 407-09. The law that SROs are

sworn to obey also prohibits sexual molestation of the sort that occurred here. In

these circumstances, the need for better training was not so “obvious” that the City


      2
            Because SROs received training, Doe’s reliance on Doe v. Estes, 926
F. Supp. 979, 987-88 (D. Nev. 1996), is misplaced, and we have no need to
consider whether its reasoning is persuasive or not.

                                           3
could “reasonably be said to have been deliberately indifferent to the need.” City

of Canton v. Harris, 489 U.S. 378, 390 (1989). Further, the record demonstrates

the City was not deliberately indifferent in supervising Doe. Dickenson’s

supervisors visited with him weekly and spoke with the staff at his school. There

were no negative reports of Dickenson’s performance as an SRO. Doe only

produced evidence showing that Dickenson gave students rides home and may

have paid for a few students’ field trips. Even if the City should have disapproved

of these actions, without knowledge of sexual abuse or knowledge of inappropriate

behavior, deliberate indifference in supervision does not arise from failing to infer

sexual abuse from seemingly benign actions. See Plumeau v. Yamhill County Sch.

Dist. No. 40, 907 F. Supp. 1423, 1440 (D. Or. 1995), aff’d 130 F.3d 432 (9th Cir.

1997).

         Finally, Doe fails to produce any evidence showing that, if there were

deliberate indifference on the part of the City, the deliberate indifference was also a

“moving force” behind Dickenson’s alleged sexual abuse. See Long v. County of

Los Angeles, 442 F.3d 1178, 1190 (9th Cir. 2006). Doe produced no evidence to

meet his burden of “establish[ing] that the injury would have been avoided had

proper policies been implemented.” Id. at 1190 (internal quotation marks and

citation omitted).


                                            4
3.    Doe failed to show that either the City or the District knew of Dickenson’s

propensity to molest students. Thus, both the City and District were entitled to

immunity for Doe’s state law claims under Arizona law. See Ariz. Rev. Stat. Ann.

§ 12-820.05(B).

      AFFIRMED.




                                          5